Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

                THIS EMPLOYMENT AGREEMENT (this "Agreement") is made and entered
into as of February 1, 2001 (the "Effective Date"), by and between MULTIPLE
ZONES, INC., a Washington corporation ("the Company"), and SCOTT KOERNER
("Employer").

 

                The parties agree as follows:

 

                1.                Employment.

 

                                1.1                Title and Duties.  Company
hereby employs Employee, and Employee hereby accepts such employment, on the
terms and conditions set forth herein. Employee is employed as Executive Vice
president and Chief Operating Officer, reporting to the President and Chief
Executive Officer ("CEO") or such other officer as the Company's Board of
Directors (the "Board") shall direct from time to time. At all times, Employee
shall be subject to the direction of the Board. Employee shall have the duties
and responsibilities assigned by the CEO or the Board on the Effective Date and
as may be assigned from time to time. Employee shall perform faithfully and
diligently all duties assigned to Employee.

 

                                1.2                Full-time and Best Efforts. 
Employee will expend Employee's best efforts on behalf of the Company, and will
abide by all policies and decisions made by the Company, as well as all
applicable federal, state and local laws, regulations or ordinances. Employee
will act in the best interests of the Company at all times and will devote
Employee's full business time and efforts to the performance of the Employee's
assigned duties to the Company.

 

                2.                Compensation.

 

                                2.1                Base Salary.  As compensation
for Employee's performance of Employee's duties hereunder, the Company shall pay
to Employee an initial Base Salary of Two Hundred Seventy-Five Thousand Dollars
($275,000) per year, payable in accordance with the normal payroll practices of
the Company, less any amounts that the Company is required by applicable
federal, state or local law to withhold there from on account of employment,
income or other taxes. In the event that either party for any reason, terminates
Employee's employment under this Agreement, Employee will earn the Base Salary
prorated to the date of termination.

 

                                2.2                Management Incentive Plan
Participation.  Employee shall be entitled to participate in the Company's
Management Incentive Plan, as it may be amended or terminated from time to time,
in the sole discretion of the Board.

 

                                2.3                Stock Option Award.  Subject
to the Board's approval, the Company shall grant to Employee's a nonqualified
stock option to purchase up to 60,000 shares of the Company's Common Stock,
under the Company's 1993 Stock Incentive Plan (the "Plan") at an exercise price
equal to the fair market value of that stock on the date of grant. The option
will be subject to the terms and conditions of the Plan and standard form of
stock option agreement, which Employee will be required to sign as a condition
of receiving the option.

 

                                2.4                Performance and Salary
Review.  The Board or its Compensation Committee shall periodically review the
performances of Employee on no less than an annual basis. The Board will make
any adjustments to salary and other compensation in its sole and absolute
discretion.

 

                3.                Benefits.

 

                                3.1                Customary Fringe Benefits. 
Employee will be eligible for all customary and usual fringe benefits generally
available to employees of the Company, subject tot he terms and conditions of
the Company's plan documents. Company reserves the right to change or eliminate
the fringe benefits on a prospective basis, at any time, effective upon notice
to Employee.

 

                                3.2                Vacation.  Employee will be
entitled to accrue vacation in accordance with the Company's vacation policy,
but in no event will Employee's vacation accrued be less than four (4) weeks per
year. Employee agrees to take vacation at mutually agreeable times.

 

                4.                Business Expenses.  Company will reimburse
Employee for all reasonable out-of-pocket expenses incurred in the performance
of Employee's duties on behalf of the Company. To obtain reimbursement, expenses
must be submitted promptly with appropriate supporting documentation in
accordance with the Company's policies.

 

                5.                Terms.

 

                                5.1                Initial Term.  The employment
relationship formed pursuant to this Agreement shall be for an initial term
commencing on the Effective Date and continuing for a period of three (3) years
following such date (the "Initial Term"), unless sooner terminated in accordance
with the other provisions of this Agreement.

 

                                5.2                Renewal.  On completion of
the Initial Term specified in subsection 5.1 above, this Agreement will expire
unless the parties agree in advance to renew this Agreement for a subsequent
one-year term. In the event that the parties do not agree to renew this
Agreement pursuant to this Section 5.2, this Agreement will expire at the end of
the current term.

 

                6.                Termination of Employee's Employment.

 

                                6.1                Termination for Cause by the
Company.  Although the Company anticipates a mutually rewarding employment
relationship with Employee, the Company may terminate Employee's employment
immediately at any time for Cause. For purposes of this Agreement, "Cause" is
defined as: (a) Employee's willful neglect of duties as determined in the sole
and exclusive discretion of the Board; (b) Employee's failure or inability to
perform the essential functions of the position, with or without reasonable
accommodation, due to a mental or physical disability, where such inability
continues for a period or periods aggregating thirty (30) calendar days in any
12-month period; (c) Employee's conviction or entry of a plea or nolo contendere
for fraud, embezzlement, misappropriation, or any felony or any other act of
moral turpitude; (d) acts or omissions constituting gross negligence,
recklessness or willful misconduct on the part of the Employee with respect to
Employee's obligations or otherwise relating to the business of the Company; (e)
Employee's death; (f) Employee's material breach of this Agreement or the
Company's Employee Innovations and Proprietary Rights Assignments Agreement,
following written notice and a 10-day opportunity to cure. In the event that
Employee's employment is terminated in accordance with this subsection 6.1,
Employee shall be entitled to receive only the Base Salary then in effect,
prorated to the date of termination and any benefits and expense reimbursements
to which Employee is entitled by virtue of his prior employment by Company
(collectively, the "Standard Entitlement"). All other Company obligations to
Employee pursuant to this Agreement will become automatically terminated and
completely extinguished. Employee will not be entitled to receive the Severance
Payment described in Section 6.2 below or any part thereof.

 

                                6.2                Termination Without Cause by
Company/Severance.  The Company may terminate Employee's employment under this
Agreement without Cause at any time upon written notice to Employee. In the
event of such termination, Employee will receive the Standard Entitlements (as
defined in Section 6.1 hereof), and a "Severance Payment" equivalent to one (1)
year of Employee's Base Salary then in effect on the date of termination,
payable in accordance with the Company's regular payroll cycle, provided that
the Employee: (a) complies the all surviving provisions of this Agreement as
specified in subparagraph 15.9 below; and (b) executes a full and general
release, releasing all claims, known or unknown, that Employee may have against
Company arising out of or related to Employee's employment or termination of
employment with the Company. All other Company obligations to Employee pursuant
to this Agreement will be automatically terminated and completely extinguished.

 

                                6.3                Voluntary Resignation by
Employee Without Reason.  Employee may voluntarily resign Employee's position
with Company for any reason or no reason on ninety (90) days' advance written
notice to the Company. In the event of Employee's resignation under such
circumstances, Employee will be entitled to receive the Standard Entitlements,
including salary and benefits for the ninety (90) day notice period, but no
other salary or benefits for the remaining months of the current term, if any.
All other Company obligations to Employee pursuant to this Agreement will become
automatically terminated and completely extinguished. In addition, Employee will
not be entitled to receive the Severance Payment described in subsection 6.2
above.

 

                                6.4                Termination Upon a Change in
Control.

 

                                                (a)                Severance
Package.  If Employee's employment is terminated by the Company within eighteen
(18) months after a Change in Control (as that term is defined below), other
than for Cause (as defined in subsection 6.1 above) or employee resigns for Good
Reason (as defined below) during such period, Employee (i) shall be entitled to
receive the Severance Package described in subsection 6.2 above, provided
Employee complies with all the conditions described in subsection 6.2 above,
(ii) all options or other rights to acquire Common Stock or other equity
securities of the company or any successor corporation then held by Employee
shall immediately and automatically vest and become exercisable in full as to
all such Common Stock and other equity securities subject thereto, (c) all
restrictions with respect to outstanding shares of Common Stock and other equity
securities under any plans, agreements, or other documents evidencing the
options and other rights or pursuant to which the options and other rights were
granted (other than restrictions on transfer under federal and applicable state
securities laws), including, but not limited to contractual restrictions on
transfer, rights of repurchase or first refusal in favor of the Company or any
successor corporation and restrictions on certificates of such Common Stock and
other equity securities (other than restrictions on certificates designed to
ensure compliance with federal and applicable state securities laws) shall
automatically terminate, and (c) such options and other rights shall remain
exercisable until a period of eighteen (18) months has elapsed following the
Change in Control or until the respective dates provided for exercise of such
options or other rights under any plans, agreements, or other documents by which
they are evidenced, whichever is later, notwithstanding any term or provision to
the contrary in any plans, agreement, or other documents evidencing the options
and other rights or pursuant to which the options and other rights were granted.

 

                                                (b)                280G.  If,
due to the benefits provided under subsection 6.4(a) above, Employee is subject
to any excise tax due to characterization of any amounts payable under
subsection 6.4(a) as excess parachute payments pursuant to Section 4999 of the
Internal Revenue code of 1986, as amended (the "Code"), Employee may elect, in
Employee's sole discretion, to reduce the amounts payable under subsection
6.4(a) in order to avoid any "excess parachute payment" under Section 280G(b)(1)
of the Code.

 

                                                (c)                Change of
Control.  A Change of Control is defined as any one of the following
occurrences:

 

                                                               
(i)                Any "person" (as such term is used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934 (the "Exchange Act")), other than a
trustee or other fiduciary holding securities of the Company under an employee
benefit plan of the company, becomes the "beneficial owner" (as defined in Rule
13d-3 promulgated under the Exchange Act), directly or indirectly, of the
securities of the Company representing 50% or more of (A) the outstanding shares
of common stock of the Company or (B) the combined voting power of the Company's
then-outstanding securities; or

 

                                                               
(ii)                the sale or disposition of all or substantially all of the
Company's assets (or any transaction having similar effect is consummated); or

 

                                                               
(iii)                the Company is party to a merger or consolidation that
results in the holders of voting securities of the Company outstanding
immediately prior thereto failing to continue to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) at least 50% of the combined voting power of the voting securities of
the Company or such surviving entity outstanding immediately after such merger
or consolidation; or

 

                                                               
(iv)                the dissolution or liquidation of the Company.

 

                                                (d)                Good Reason. 
"Good Reason" shall be limited to the happening within a period of eighteen (18)
month following a Change in Control of one of the following without Employee's
express written consent:

 

                                                               
(i)                A material reduction in the level of Employee's
responsibilities for the Company in comparison to the level thereof at the time
of the Change of Control;

 

                                                               
(ii)                The assignment to Employee of a job title that is not of
comparable prestige and status within the industry as Employee's job title at
the time of the Change of Control;

 

                                                               
(iii)                The assignment to Employee of any duties inconsistent with
Employee's position with the Company at the time of the Change of Control, other
than pursuant to Employee's promotion by the Company;

 

                                                               
(iv)                A material reduction in Employee's salary level;

 

                                                               
(v)                A material reduction in the overall level of employee
benefits or perquisites available to Employee at the time of the Change of
Control or Employee's right to participate therein, unless such reduction is
nondiscriminatory as to Employee;

 

                                                               
(vi)                the Company's requiring Employee to be based anywhere more
than fifty (50) miles from the business location to which Employee normally
reported for work at the time of the Change of Control, other than for required
travel in connection with the business of the Company not significantly greater
than Employee's business travel obligations at the time of the Change of
Control; or

 

                                                               
(vii)                Any of the foregoing events and conditions occurring prior
to the Change of Control which Employee reasonably demonstrates was at the
request of a third party or otherwise arose in connection with or in
anticipation of the Change of Control.

 

                                6.5                Termination of Employment
Upon Nonrenewal.  In the event that either party decides not to renew this
Agreement for a subsequent one (1) year term in accordance with subparagraph 5.2
above, the Agreement will expire, Employee's employment with the Company will
terminate and Employee will only be entitled to Employee's Base Salary paid
through the last day of the current term. All other Company obligations to
Employee pursuant to this Agreement will become automatically terminated and
completely extinguished. Employee will not be entitled to the Severance Payment
described in Section 6.2 above.

 

                7.                Key Man Insurance.  Company shall have the
right to secure, in its own name or otherwise, and at its own expense, life,
disability, accident or other insurance covering Employee, and Employee shall
have no right, title or interest in or to such insurance. Employee shall assist
Company in procuring such insurance by submitting to reasonable examination and
signing such applications and other instruments as may be required by the
insurance carriers to which application is made for any such insurance.

 

                8.                No Conflict of Interest.  During the term of
Employee's employment with Company and during any period employee is receiving
payment from the Company. Employee must not engage in any work, paid or unpaid,
that creates an actual or potential conflict of interest with Company. Such work
shall include, but is not limited to, directly or indirectly competing with
Company in any way, or acting as an officer, director, employee, consultant,
stockholder, volunteer, lender, or agent of any business enterprise of the same
nature as, or which is in direct competition with, the business in which Company
is now engaged or in which Company becomes engaged during the term of Employee's
employment with Company, as may be determined by the Board in its sole
discretion. If the Board believes such a conflict exists during the term of this
Agreement, the Board may ask Employee to choose to discontinue the other work or
resign employment with Company. If the Board reasonably believes such a conflict
exists during any period in which Employee is receiving payments from the
Company, the Board may ask Employee to choose to discontinue such work or
forfeit the remaining severance payments. In addition, Employee agrees not to
refer any client or potential client of the Company to competitors of Company,
without obtaining Company's prior written consent, during the term of the
Employee's employment and during any period in which Employee is receiving
payments from the Company pursuant to this Agreement.

 

                9.                Confidentiality and Proprietary Information. 
Employee agrees to read, sign, and abide by the Company's Employee Innovations
and Proprietary Rights Assignment Agreement, which is provided with this
Agreement and incorporated herein by reference.

 

                10.                Post-Termination Non-Competition.

 

                                10.1                Consideration For Promise To
Refrain From Competing.  Employee agrees that Employee's services are special
and unique, that the Company's disclosure of confidential, proprietary
information and specialized training and knowledge to Employee, and that
Employee's level of compensation and benefits and post-termination severance, as
applicable, are partly in consideration of and conditioned upon Employee not
competing with the Company. Employee acknowledges that such consideration for
Employee's services under this Agreement is adequate consideration for
Employee's promises contained within this section10.

 

                                10.2                Promise To Refrain From
Competing.  Employee understands the Company's need for Employee's promise not
to compete with the Company is based on the following: (a) the Company has
expended, and will continue to expend, substantial time, money and effort in
developing its proprietary information; (b) Employee will in the course of
Employee's employment develop, be personally entrusted with and exposed to such
proprietary information; (c) both during and after the term of Employee's
employment, the Company will be engaged in the highly competitive industry of
directly marketing computer products and technologies; (d) the Company provides
products and services nationally and may provide products and services
internationally in the future; and (e) the Company will suffer great loss and
irreparable harm if Employee were to enter into competition with the Company.
Therefore, in exchange for the consideration described in subsection 10.1 above,
Employee agrees that for the period of one (1) year following the date Employee
ceases to render services to the Company. Employee will not either directly or
indirectly, whether as a owner, director, officer, manager, consultant, agent or
employee: (i) work for a competitor, which is defined to include any company
directly or indirectly engaged, or known to Employee to be preparing to engage
in the direct marketing of computer products, or engaged in any business that is
directly competitive with any business the Company is engaged, or is known to
Employee to be preparing to engage, at the time the Employee's employment with
the company terminates, other than the Company, in the United States
("Restricted Business"); or (ii) make or hold any investment in any Restricted
Business in the United States, whether such investment be by way of loan,
purchase of stock or otherwise, provided that there shall be excluded from the
foregoing the ownership of not more than 1% of the listed or traded stock of any
publicly held corporation. For purposes of this section 10, the term "the
Company" shall mean and include the Company, any subsidiary or affiliate of the
Company, any successor to the business of the Company (by merger, consolidation,
sale of assets or stock or otherwise) and any other corporation or entity of
which Employee may serve as a director, officer or employee at the request of
the Company or any successor of the Company. Restricted Business' include, but
are not limited to, CDW Computer Centers, Inc., PC Connection, Inc., Insight
Enterprises, Inc., IdeaMall, Inc, and MicroWarehouse.

 

                                10.3                Reasonableness of
Restrictions.  Employee represents and agrees that the restriction on
competition, as to time, geographic area, and scope of activity, required by
this section 10 are reasonable, do not impose a greater restraint than is
necessary to protect the goodwill and business interests of the company, and are
not unduly burdensome to Employee. Employee expressly acknowledges that the
Company competes on a nationwide basis and that the geographical scope of these
limitations is reasonable and necessary for the protection of the Company's
trade secrets and other confidential and proprietary information. Employee
further agrees that these restrictions mallow Employee an adequate number and
variety of employment alternatives, based on Employee's varied skills and
abilities. Employee represents that Employee is willing and able to compete in
other employment not prohibited by this Agreement.

 

                                10.4                Reformation if Necessary. 
In the event a court of competent jurisdiction determines a that the geographic
area, duration, or scope of activity of any restriction under this section 10
and is subsections is unenforceable, the restrictions under this section and its
subsections shall not be terminated but shall be reformed and modified to the
extent required to render them valid and enforceable. Employee further agrees
that the court may reform this Agreement to extend the one-year period of this
covenant not to compete by any amount of time equal to any period in which
Employee is in breach of this covenant.

 

                11.                Non-Solicitation.

 

                                11.1                Nonsolicitation of Customers
or Prospects.  Employee acknowledges that information about the Company's
customers is confidential and constitutes trade secrets. Accordingly, Employee
agrees that during the term of this Agreement and for a period of one (1) year
after the termination of this Agreement, Employee will not, either directly or
indirectly, separately or in association with others, interfere with, impair,
disrupt or damage the Company's relationship with any of its customers or
customer prospects by soliciting or encouraging others to solicit any of them
for the purpose of diverting or taking away business from the Company.

 

                                11.2                Nonsolicitation of the
Company’s Employees.  Employee agrees that during the term of this Agreement and
for a period of one (1) year after the termination of this Agreement, Employee
will not, either directly or indirectly, separately or in association with
others, interfere with, impair, disrupt or damage the Company’s business by
soliciting, encouraging or recruiting any of the Company’s employees or causing
others to solicit or encourage or recruit and of the Company’s employees to
discontinue their employment with the Company.

 

                12.                Nondisparagement.  Upon termination of
Employee’s employment relationship hereunder, the Company and Employee agree
that, unless otherwise legally required to do so, they will each at all times
thereafter refrain from discussing the circumstances relating to such
termination and from disparaging, or describing in a derogatory light, the
performance, capabilities, services, business practices, or ethics of the other
(or of the officers, directors or controlling shareholders of the other.) This
provision does not apply to statements made by Employee to Employee’s immediate
family or attorneys, or to statements made by either party in legal proceedings
in conjunction with legal actions to pursue rights and/or remedies under this
Agreement.

 

                13.                Right To Injunction Costs Of Enforcement. 
Employee acknowledges that the Company will suffer immediate and irreparable
harm that will not be compensable by damages alone in the event Employee
repudiates or breaches Section 9, 10, 11 or 12 or threatens or attempts to do
so. In the event of any such breach or any threatened or attempted breach,
Employee agrees that the Company, in addition to and not in limitation of any
other rights, remedies or damages available to it at law or in equity, shall be
entitled to obtain temporary, preliminary and permanent injunctions to prevent
or restrain any such breach, and the Company shall not be required to post a
bond as a condition for the granting of such relief.


 

                14.                Agreement to Arbitrate.  To the fullest
extent permitted by law, Employee and Company agree to arbitrate any
controversy, claim or dispute between them arising out of or in any way related
to this Agreement, the employment relationship between Company and Employee and
any disputes upon termination of employment, including but not limited to breach
of contract, tort, discrimination, harassment, wrongful termination, demotion,
discipline, failure to accommodate, family and medical leave, compensation or
benefits claims, constitutional claims; and any claims for violation of any
local, state or federal law, statute, regulation or ordinance or common law.
Claims for workers’ compensation, unemployment insurance benefits and Company’s
right to obtain injunctive relief pursuant to Section 13 above are excluded. For
the purpose of this agreement to arbitrate, references to “Company” include all
parent, subsidiary or related entities and their employees, supervisors,
officers, directors, agents, pension or benefit plans, pension or benefit plan
sponsors, fiduciaries, administrators, affiliates and all successors and assigns
of any of them, and this agreement shall apply to them to the extent Employee’s
claims arise out of or relate to their actions on behalf of Company.

 

                                14.1                Consideration.  The mutual
promise by Company and Employee to arbitrate any and all disputes between them
(except for those referenced above) rather than litigate them before the courts
or other bodies, provides the consideration for this agreement to arbitrate.

 

                                14.2                Initiation of Arbitration. 
Either party may exercise the right to arbitrate by providing the other party
with written notice of any and all claims forming the basis of such right in
sufficient detail to inform the other party of the substance of such claims. In
no event shall the request for arbitration be made after the date when
institution of legal or equitable proceedings based on such claims would be
barred by the applicable statute of limitations.

 

                                14.3                Arbitration Procedure.  The
arbitration will be conducted in Seattle, Washington by a single neutral
arbitrator and in accordance with the then current rules for resolution of
employment disputes of the American Arbitration Association (“AAA”). The parties
are entitled to representation by an attorney or other representative of their
choosing. The arbitrator shall have the power to enter any award that could be
entered by a judge of the trial court of the State of Washington, and only such
power, and shall follow the law. In the event the arbitrator does not follow the
law, the arbitrator will have exceeded the scope of his or her authority and the
parties may, at their option, file a motion to vacate the award in court. The
parties agree to abide by and perform any award rendered by the arbitrator.
Judgment on the award may be entered in any court having jurisdiction thereof.

 

                                14.4                Costs of Arbitration. Each
party shall bear one half the cost of the arbitration filing and hearing fees,
and the cost of the arbitrator.

 

15.                General Provisions.

 

                                15.1                Assignment.  The rights and
obligations of the Company under this this Agreement shall inure to the benefit
of, and be binding upon, the successors and assigns of the Company. Employee
shall not be entitled to assign any of Employee’s rights or obligations under
this Agreement.

 

                                15.2                Waiver.  Either party’s
failure to enforce any provision of this Agreement shall not in any way be
constructed as a waiver of any such provision, or prevent that party thereafter
from enforcing each and every other provision of this Agreement.

 

                                15.3                Severability.  In the event
any provision of this Agreement is found to be enforceable by an arbitrator or
court of competent jurisdiction, such provision shall be deemed modified to the
extent necessary to allow enforceability of the provision as so limited, it
being intended that the parties shall receive the benefit contemplated herein to
the fullest extent permitted by law. If a deemed modification is not
satisfactory in the judgment of such arbitrator or court, the unenforceable
provision shall be deemed deleted, and the validity and enforceability of the
remaining provisions shall not be affected thereby.


                                15.4                Interpretation:
Construction.  The headings set fourth in this Agreement are for convenience
only and shall not be used in the interpreting this Agreement. Legal counsel
representing Company has drafted this Agreement, but Employee has participated
in the negotiation of its terms. Furthermore, Employee acknowledges that
Employee has had an opportunity to review and revise the Agreement and have it
reviewed by legal counsel, if desired, and, therefore, the normal rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Agreement.

 

                                15.5                Employee’s Likeness. 
Company shall have the right but not the obligation to use the Employee’s name
or likeness for any publicity or advertising purpose during the term of
Employee’s employment with Company.

 

                                15.6                Governing Law.  This
Agreement will be governed by and construed in accordance with the laws of the
United States and the State of Washington. Each party consents to the
jurisdiction and venue of the state of federal courts in Seattle, Washington, if
applicable, in any action, suit, or proceeding arising out of or relating to
this Agreement.

 

                                15.7                Attorneys’ Fees.  The
prevailing party in any action to enforce its rights under this Agreement shall
be entitled to recover from the other party its reasonable attorneys’ fees and
costs, including and costs incurred on appeal.

 

                                15.8                Notices.  Any notice
required or permitted by this Agreement shall be in writing and shall be
delivered as follows with notice deemed given as indicated:  (a) by personal
delivery when delivered personally; (b) by overnight courier upon written
verification of receipt; (c) by telecopy or facsimile transmission upon
acknowledgement of receipt of electronic transmission; or (d) five (5) days
following deposits in the U.S. Mail, certified or registered mail, postage
prepaid and return receipt requested. Notice shall be sent to the addresses set
forth below, or such other address as either party may specify in writing.

 

 

If to the Company, to:

Multiple Zones, Inc.
707 South Grady Way
Renton, Washington 98055-3233

 

 

If to Employee, to:

Scott Koerner
[                  ]

 

                                15.9                Survival.  Sections 8 (“No
Conflict of Interest”), 9 (“Confidentiality and Proprietary Information”), 10
(“Post-Termination Non-Competition”), 11 (“Nonsolicitation”), 12
(“Nondisparagement”), 15 (“General Provisions”) and 16 (“Entire Agreement”) of
this Agreement shall survive Employee’s employment by Company.

 

                16.                Entire Agreement.  This Agreement, including
the Company’s Employee Innovations and Proprietary Rights Assignment Agreement
incorporated herein by reference and the Plan and related option documents
described in Subsection 2.3, constitutes the entire agreement between the
parties relating to this subject matter and supersedes all prior or simultaneous
representations, discussions, negotiations, and agreements, whether written or
oral. This Agreement may be amended or modified only with the written consent of
Employee and the Board. No oral waiver, amendment or modification will be
effective under any circumstances whatsoever.


 

THE PARTIES TO THIS AGREEMENT HAVE READ THE FOREGOING AGREEMENT, AND FULLY
UNDERSTAND EACH AND EVERY PROVISION CONTAINED HEREIN, WHEREFORE, THE PARTIES
HAVE EXECUTED AND MADE THIS AGREEMENT EFFECTIVE AS OF THE DATE SET FORTH ABOVE.

 

“The Company”

MULTIPLE ZONES, INC.

 

 

 

 

By

  /s/  Firoz H. Lalji

 

 

Firoz H. Lalji, President and CEO

 

 

 

“Employee”

   /s/  Scott Koerner

 


SCOTT KOERNER

 

 